353 S.W.3d 723 (2011)
TREASURER OF the STATE of MissouriCustodian of the Second Injury Fund, Appellant,
v.
Joe EDWARDS, Respondent.
No. WD 73533.
Missouri Court of Appeals, Western District.
December 13, 2011.
Kimberly C. Fournier, Kansas City, MO, for appellant.
Jerrold Renter, Sedalia, MO, for respondent.
*724 Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
The Missouri State Treasurer, as custodian of the Second Injury Fund, appeals from a final award entered by the Labor and Industrial Relations Commission finding that Joe Edwards was entitled to permanent total disability benefits from the Fund. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).